Exhibit 10.3
 
 
NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXCHANGEABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.
 
9% PROMISSORY NOTE
 
$___________________
as of September __, 2009



FOR VALUE RECEIVED, Pashminadepot.com, Inc., a Florida corporation (the
“Maker”), promises to pay to the order of ________________________, or its
successors or assigns (the “Holder”), upon the terms set forth below, the
principal sum of _____________________________________ Dollars ($____________)
plus interest on the unpaid principal sum outstanding at the rate of 9% per
annum (this “Note”). Defined terms not otherwise defined herein shall have the
meanings ascribed to such terms in that certain purchase agreement of even date
herewith among the Maker, the Holder and certain other holders of Notes
substantially identical to this Note (the “Purchase Agreement”). The Holder
acknowledges and agrees that the payment of all or any portion of the
outstanding principal amount and all interest thereon shall be pari passu in
right of payment and in all other respects to the other Notes.
 
1.              Payments.
 
(a) Unless an Event of Default shall have previously occurred and be continuing
or this Note shall be exchanged by the Holder for securities in connection with
a Financing (as defined below) pursuant to Section 3, the full amount of
principal and accrued interest under this Note shall be due and payable on a
date (the “Maturity Date”) that shall be the earlier to occur of: (i) 120 days
from the date hereof or (ii) the date the Maker (or any successor in interest to
or parent of the Maker or any subsidiary of the Maker or such
successor-in-interest or parent) consummates the sale of securities in a single
transaction or series of related transactions resulting in gross proceeds of at
least $5,000,000 (a “Financing”).
 
(b) The Maker shall pay interest to the Holder on the aggregate and then
outstanding principal amount of this Note at the rate of 9% per annum, payable
in arrears on the earlier of (i) the Maturity Date or (ii) acceleration of this
Note following an Event of Default pursuant to Section 2.  Interest on this Note
shall commence to accrue as of the date of acceptance by the Company of the
Purchase Agreement as executed and delivered by the Holder (the “Original Issue
Date”).
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Interest shall be calculated on the basis of a 360-day year, consisting of
twelve 30 calendar day periods, and shall accrue daily commencing on the
Original Issue Date until payment in full of the outstanding principal, together
with all accrued and unpaid interest, and other amounts which may become due
hereunder, has been made. Interest hereunder will be paid to the person or
entity in whose name this Note is registered on the records of the Maker
regarding registration and transfers of this Note.
 
(d)           All overdue accrued and unpaid principal and interest to be paid
hereunder shall entail a late fee at the rate of 25% per annum (or such lower
maximum amount of interest permitted to be charged under applicable law) which
will accrue daily, from the date such principal and/or interest is due hereunder
through and including the date of payment. Except as otherwise set forth in this
Note, the Maker may not prepay any portion of the principal amount of this Note
without the 10 business day advance written notice to the Holder.
 
2.     Events of Default.
 
(a) “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):
 
(i) any default in the payment of the principal of, or the interest on, this
Note, as and when the same shall become due and payable;
 
(ii) The Maker shall fail to observe or perform any obligation or shall breach
any term or provision of this Note and such failure or breach shall not have
been remedied within ten business days after the date on which notice of such
failure or breach shall have been delivered;
 
(iii) The Maker shall fail to observe or perform any of its obligations owed to
the Holder or any other covenant, agreement, representation or warranty
contained in, or otherwise commit any material breach hereunder or in any other
agreement executed in connection herewith;
 
(iv) The Maker shall commence, or there shall be commenced against the Maker a
case under any applicable bankruptcy or insolvency laws as now or hereafter in
effect or any successor thereto, or the Maker commences any other proceeding
under any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to the Maker, or there is commenced
against the Maker any such bankruptcy, insolvency or other proceeding; or the
Maker is adjudicated insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding is entered; or the Maker suffers any
appointment of any custodian or the like for it or any substantial part of its
property; or the Maker makes a general assignment for the benefit of creditors;
or the Maker shall fail to pay, or shall state that it is unable to pay, or
shall be unable to pay, its debts generally as they become due; or the Maker
shall call a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or the Maker shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or any corporate or other action is taken by the Maker for
the purpose of effecting any of the foregoing; or
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(v) The Maker shall default in any of its respective obligations under any other
Note or any mortgage, credit agreement or other facility, indenture agreement,
factoring agreement or other instrument under which there may be issued, or by
which there may be secured or evidenced any indebtedness for borrowed money or
money due under any long term leasing or factoring arrangement of the Maker or
any subsidiary, whether such indebtedness now exists or shall hereafter be
created.
 
(b) If any Event of Default occurs and shall be continuing, the full principal
amount of this Note, together with all accrued interest thereon, shall become,
at the Holder’s election, immediately due and payable in cash.
 
(c) The Holder need not provide and the Maker hereby waives any presentment,
demand, protest or other notice of any kind, and the Holder may immediately and
without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law.
Such declaration may be rescinded and annulled by the Holder at any time prior
to payment hereunder. No such rescission or annulment shall affect any
subsequent Event of Default or impair any right consequent thereon.
 
3.    Exchange of Note. The Holder of this Note shall, at Maker’s option,
exchange any or all of the face amount of the Note, plus any accrued and unpaid
interest thereon, into the applicable dollar amount of any other securities
issued by the Company in connection with the Financing. Upon such exchange, this
Note will be immediately cancelled upon delivery of these securities and the
Holder shall receive the securities issued to the investors in the Financing.
 
4.    Negative Covenants. So long as any portion of this Note is outstanding,
the Maker will not directly or indirectly:
 
(a) Except for Permitted Indebtedness (as defined below), enter into, create,
incur, assume, guarantee or suffer to exist any indebtedness for borrowed money
of any kind, including but not limited to, a guarantee, on or with respect to
any of its property or assets now owned or hereafter acquired or any interest
therein or any income or profits therefrom;
 
(b) Except for Permitted Liens (as defined below), enter into, create, incur,
assume or suffer to exist any liens or encumbrances of any kind, on or with
respect to any of its property or assets now owned or hereafter acquired or any
interest therein or any income or profits therefrom;
 
(c) amend its charter, bylaws or other organizational documents so as to
adversely affect any rights of the Holder;
 
(d) repay, repurchase or offer to repay, repurchase or otherwise acquire more
than a de minimis number of securities other then the Notes subject to the
prepayment provisions herein;
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(e) enter into any agreement with respect to any of the foregoing; or
 
(f) pay cash dividends or distributions on any equity securities of the Maker.
 
“Permitted Indebtedness” shall mean either (a) the indebtedness of the Maker
existing on the date of issuance and disclosed to Holders, and (b) any
indebtedness incurred by the Maker, any subsidiary of the Maker or any parent or
successor-in-interest to the Maker in connection with a Financing, (c) any
indebtedness the proceeds of which are used to repay the Notes in full after
giving of appropriate notice and (d) any indebtedness consented to by holders a
majority of the outstanding principal and interest on the Notes, which consent
shall be binding upon the Holder.
 
“Permitted Lien” shall mean the individual and collective reference to the
following: (a) liens for taxes, assessments and other governmental charges or
levies not yet due or liens for taxes, assessments and other governmental
charges or levies being contested in good faith and by appropriate proceedings
for which adequate reserves (in the good faith judgment of the management of the
Maker) have been established in accordance with generally accepted accounting
procedures and (b) liens imposed by law which were incurred in the ordinary
course of business, such as carriers’, warehousemen’s and mechanics’ liens,
statutory landlords’ liens, and other similar liens arising in the ordinary
course of business, and (x) which do not individually or in the aggregate
materially detract from the value of such property or assets or materially
impair the use thereof in the operation of the business of the Maker and its
subsidiaries or (y) which are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the property or asset subject to such lien.
 
5.    No Waiver of the Holder’s Rights. All payments of principal and interest
shall be made without setoff, deduction or counterclaim. No delay or failure on
the part of the Holder in exercising any of its options, powers or rights, nor
any partial or single exercise of its options, powers or rights shall constitute
a waiver thereof or of any other option, power or right, and no waiver on the
part of the Holder of any of its options, powers or rights shall constitute a
waiver of any other option, power or right. The Maker hereby waives presentment
of payment, protest, and all notices or demands in connection with the delivery,
acceptance, performance, default or endorsement of this Note. Acceptance by the
Holder of less than the full amount due and payable hereunder shall in no way
limit the right of the Holder to require full payment of all sums due and
payable hereunder in accordance with the terms hereof.
 
6.    Modifications. No term or provision contained herein may be modified,
amended or waived except by written agreement or consent signed by the party to
be bound thereby.
 
7.    Cumulative Rights and Remedies; Usury. The rights and remedies of the
Holder expressed herein are cumulative and not exclusive of any rights and
remedies otherwise available under this Note, or applicable law (including at
equity). The election of the Holder to avail itself of any one or more remedies
shall not be a bar to any other available remedies, which the Maker agrees the
Holder may take from time to time. If it shall be found that any interest due
hereunder shall violate applicable laws governing usury, the applicable rate of
interest due hereunder shall be reduced to the maximum permitted rate of
interest under such law.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
8.    Use of Proceeds.  The Maker shall use the proceeds from this Note
hereunder as a loan to another company.
 
9.    Collection Expenses. If the Holder shall commence an action or proceeding
to enforce this Note, then the Maker shall reimburse the Holder for its costs of
collection and attorneys fees and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.
 
10.       Severability. If any provision of this Note is declared by a court of
competent jurisdiction to be in any way invalid, illegal or unenforceable, the
balance of this Note shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances. If it shall be found that any
interest or other amount deemed interest due hereunder shall violate applicable
laws governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum permitted rate of interest.
 
11.            Successors and Assigns. This Note shall be binding upon the Maker
and its successors and shall inure to the benefit of the Holder and its
successors and assigns. The term “Holder” as used herein, shall also include any
endorsee, assignee or other holder of this Note.
 
12.            Lost or Stolen Promissory Note. If this Note is lost, stolen,
mutilated or otherwise destroyed, the Maker shall execute and deliver to the
Holder a new promissory note containing the same terms, and in the same form, as
this Note. In such event, the Maker may require the Holder to deliver to the
Maker an affidavit of lost instrument and customary indemnity in respect thereof
as a condition to the delivery of any such new promissory note.
 
13.            Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Note shall be governed by and
construed and enforced in accordance with the laws of New York.
 
14.            Notice. Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given to the Company at
its principal place of business and to the Holder to the address in the Purchase
Agreement.
 
15.            Required Notice to the Holder. The Holder is to be immediately
notified by the Maker of the existence or occurrence of any Event of Default.
 
The undersigned has executed this Note as a maker and not as a surety or
guarantor or in any other capacity.
 
PASHMINADEPOT.COM, INC.




By:_______________________________________
     Name:
     Title:

